On Motion for Rehearing.
Concerning Division 1 of the opinion, it is urged that since the notice of appeal was only as to the judgment entered on the verdict, and not as to any judgment denying a motion for new trial or denying a motion for judgment notwithstanding the verdict, it must follow that the trial court has not considered or passed upon any of the errors listed in appellant’s enumeration of errors, all going to the matter of whether the verdict was authorized by the evidence, and thus this court is without jurisdiction to pass upon them.
We can not agree. The Appellate Practice Act of 1965 was designed to permit an appeal with or without the filing of a motion for new trial. Code Ann. § 6-702. The legislature, apparently recognizing that the question of whether the trial court had considered and approved the verdict as supporting the evidence might be raised when the appeal is without a motion for new trial, amended this section of the Act (Ga. L. 1966, pp. 493-501) adding the provision: “The entry of judgment on the verdict by the trial court constitutes an adjudication by *865the trial court as to the sufficiency of the evidence to sustain the verdict, affording the basis for review on appeal without further ruling by the trial court.”
The case now before us was pending in the trial court when this amendment became effective. While “ [t] here is a well-settled inhibition against retroactiveness” (Moore v. Howard, 181 Ga. 605 (2) (183 SE 495)), this is as to laws affecting substantive or vested rights. The procedures of the courts are always subject to legislation (Willis v. Fincher, 68 Ga. 444, 445), and when the law is of a remedial or procedural nature it may be applied retroactively. Pritchard v. Savannah R. Co., 87 Ga. 294, 297 (13 SE 493); Baker v. Smith, 91 Ga. 142 (1) (16 SE 967); Hammack v. McDonald, 153 Ga. 543 (113 SE 83); Scott v. Oxford, 105 Ga. App. 301, 303-305 (124 SE2d 420). Indeed, we have held the 1966 amendment to the Appellate Practice Act of 1965 to be retroactive as to pending cases in this court. Horton v. Western Contracting Corp., 113 Ga. App. 613 (149 SE2d 542). And see City of Valdosta v. Singleton, 197 Ga. 194, 208 (28 SE2d 780); Fulton County v. Spratlin, 210 Ga. 447 (2) (80 SE2d 780).
The statement in Anthony v. Penn, 212 Ga. 292, 293 (92 SE2d 14) that laws prescribe for the future and are not to be given a retroactive effect unless by express provision or necessary implication does not require a different conclusion. In that case the law dealt with substantive rights. Further, the 1966 amendment was obviously to make certain the purpose and design of the Appellate Practice Act to permit appeals with or without a motion for new trial, and there is a necessary implication of retroactive effect intended.

Motion denied.